DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0355774 A1-Konishi et al. (hereafter Konishi).
Claim 1: “A cell culturing apparatus comprising a culture solution aspirator having a double-tube structure comprising an outer tube and an inner tube inserted in a lumen of the outer tube,”:  Konishi disclose the present invention related to a cell culturing device (Para. [0001], lines 1-2).  Further, Konishi disclose a cell culturing apparatus (cell culturing device 40, Para. [0070], line 3, Fig. 9); a culture solution aspirator (suction port 42e, Para. [0072], line 13, Fig. 9); having a double-tube structure comprising an outer tube (linear conduit member 44a, Para. [0072], lines 3-4) and an inner tube (support 44b, Para. [0072], line 3) inserted in the lumen of the outer tube, where Fig. 9 illustrates inner tube (support 44b) disposed inside the lumen of the outer tube (linear conduit member 44a).
“and a suspension culture vessel,”:  Konishi disclose a cell culturing device 40 (Para. [0070], line 40) includes a culture tank (42, Para. [0070], line 5).
“wherein in the culture solution aspirator, the outer tube comprises a filter through which a culture solution is passed,”:  Konishi disclose a filter (48, Para. [0070], line 6); further, Fig. 9 illustrate filter 49 disposed in the outer tube (linear member/conduit 44a), and Konishi disclose the filter 48 may be any filter that can separate the cells and others from the culture solution (Para. [0077], lines 1-2).
“and an air hole in the outer tube which communicates the lumen of the outer tube with the outside is disposed distally in a direction of insertion of the outer tube into the suspension culture vessel”: Konishi disclose an outer tube (linear member/conduit 44a, Para. [0072, lines 3-4, Fig. 9).  Further, Konishi discloses the outer tube (linear member/conduit 44a) has an opening (air hole 44h) which is communicates with the interior (lumen) of the outer tube (linear member/conduit 44a, Para. [0072], lines 14-15).  Also, Konishi disclose via Fig. 9 the air hole (opening 44h) on the outer tube (conduit 44a) is disposed distally in a direction of insertion of the outer tube (conduit 44a) into the suspension culture vessel (culture tank 42 of cell culturing device 40).
“and the inner tube comprises a suction port for the culture solution passed through the filter.”:  Konishi disclose suction of the culture solution from the culture tank and/or supply of the culture solution to the culture tank is performed through the filter and the interior of the shaft member (Para. [0006], lines 17-20) and Konishi discloses suction of culture solution from the culture tank and/or supply of culture solution to the culture tank is performed through the filter and the interior of the shaft member (Para. [0007], lines 14-16).  Further, Konishi discloses suction occurs via the suction port 42e (Para. [0072], line 13, Fig. 9), where suction port 42e is in communication with the inner tube (support 44b) of the culture device 40, also illustrated in Fig. 9).

Claim 2: “further comprising a culture solution supply channel which supplies a culture solution to the suspension culture vessel.”:  Konishi disclose suction of the culture solution from the culture tank and/or supply of the culture solution to the culture tank is performed through the filter and the interior of the shaft member (Para. [0006], lines 14-17).

Claim 3: “A culture solution aspirator having a double-tube structure comprising an outer tube and an inner tube inserted in a lumen of the outer tube,”:  Konishi disclose a culture solution aspirator (suction port 42e, Para. [0072], line 13, Fig. 9); having a double-tube structure comprising an outer tube (linear conduit member 44a, Para. [0072], lines 3-4) and an inner tube (support 44b, Para. [0072], line 3) inserted in the lumen of the outer tube, where Fig. 9 illustrates inner tube (support 44b) disposed inside the lumen of the outer tube (linear conduit member 44a).
“and an air hole in the outer tube which communicates the lumen of the outer tube with the outside is disposed distally in a direction of insertion of the outer tube into the suspension culture vessel”:  Konishi disclose an outer tube (linear member/conduit 44a, Para. [0072, lines 3-4, Fig. 9).  Further, Konishi discloses the outer tube (linear member/conduit 44a) has an opening (air hole 44h) which is communicates with the interior (lumen) of the outer tube (linear member/conduit 44a, Para. [0072], lines 14-15).  Also, Konishi disclose via Fig. 9 the air hole (opening 44h) on the outer tube (conduit 44a) is disposed distally in a direction of insertion of the outer tube (conduit 44a) into the suspension culture vessel (culture tank 42 of cell culturing device 40).
“and the inner tube comprises a suction port for the culture solution passed through the filter.”:  Konishi disclose suction of the culture solution from the culture tank and/or supply of the culture solution to the culture tank is performed through the filter and the interior of the shaft member (Para. [0006], lines 17-20) and Konishi discloses suction of culture solution from the culture tank and/or supply of culture solution to the culture tank is performed through the filter and the interior of the shaft member (Para. [0007], lines 14-16).  Further, Konishi discloses suction occurs via the suction port 42e (Para. [0072], line 13, Fig. 9), where suction port 42e is in communication with the inner tube (support 44) of the culture device 40, also illustrated in Fig. 9).

Claim 4: “A cell culturing method in a suspension culture vessel, comprising the step of discharging a culture solution in the suspension culture vessel to the outside of the suspension culture vessel”:  Konishi disclose the method of the present embodiments is shown to be effective as the cell culturing device for human pluripotent stem cells (Para. [0112], lines 9-10).  Further, Konishi disclose the shaft member is at least partially hollow, has an opening configured to introduce the culture solution to the interior of the shaft member or to discharge the culture solution from the interior (Para. [0006], lines 10-13).  
“using a culture solution aspirator having a double-tube structure comprising an outer tube and an inner tube inserted in a lumen of the outer tube,”:  Konishi disclose having a double-tube structure comprising an outer tube (linear conduit member 44a, Para. [0072], lines 3-4) and an inner tube (support 44b, Para. [0072], line 3) inserted in the lumen of the outer tube, where Fig. 9 illustrates inner tube (support 44b) disposed inside the lumen of the outer tube (linear conduit member/conduit 44a).
“wherein in the culture solution aspirator, the outer tube comprises a filter through which a culture solution is passed,”:  Konishi disclose a filter (48, Para. [0070], line 6); further, Fig. 9 illustrate filter 49 disposed in the outer tube (linear member 44a), and Konishi disclose the filter 48 may be any filter that can separate the cells and others from the culture solution (Para. [0077], lines 1-2).
“and an air hole in the outer tube which communicates the lumen of the outer tube with the outside is disposed distally in a direction of insertion of the outer tube into the suspension culture vessel”:  Konishi disclose an outer tube (linear member/conduit 44a, Para. [0072, lines 3-4, Fig. 9).  Further, Konishi discloses the outer tube (linear member/conduit 44a) has an opening (air hole 44h) which is communicates with the interior (lumen) of the outer tube (linear member/conduit 44a, Para. [0072], lines 14-15).  Also, Konishi disclose via Fig. 9 the air hole (opening 44h) on the outer tube (conduit 44a) is disposed distally in a direction of insertion of the outer tube (conduit 44a) into the suspension culture vessel (culture tank 42 of cell culturing device 40).
“and the inner tube comprises a suction port for the culture solution passed through the filter.”:  Konishi disclose suction of the culture solution from the culture tank and/or supply of the culture solution to the culture tank is performed through the filter and the interior of the shaft member (Para. [0006], lines 17-20) and Konishi discloses suction of culture solution from the culture tank and/or supply of culture solution to the culture tank is performed through the filter and the interior of the shaft member (Para. [0007], lines 14-16).  Further, Konishi discloses suction occurs via the suction port 42e (Para. [0072], line 13, Fig. 9), where suction port 42e is in communication with the inner tube (support 44) of the culture device 40, also illustrated in Fig. 9).

Claim 5: “wherein the step is performed concurrently with the- 60 - supply of a culture solution to the suspension culture vessel.”:  Konishi disclose the method of the present embodiments is shown to be effective as the cell culturing device for human pluripotent stem cells (Para. [0112], lines 9-10).  Further, Konishi disclose the shaft member is at least partially hollow, has an opening configured to introduce the culture solution to the interior of the shaft member or to discharge the culture solution from the interior (Para. [0006], lines 10-13).  
Therefore, the reference of Konishi reads on limitations presented in claims 1-5.
	

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.  Regarding the third paragraph on pg. 4 and the top of pg. 6 of Applicant’s arguments, regarding the 102(a)(1) rejection of independent claim 1.  Applicant asserts the reference of Konishi does not teach the claim features of claim 1.  More specifically, Applicant asserts the reference of Konishi does not teach “a cell culturing apparatus comprising, among other elements, an outer tube and an inner tube inserted in a lumen of the outer tube.”  For the latter claim feature, as discussed in the rejection above, Konishi does disclose the invention is related to a cell culture device (Para. [0001], lines 1-2) and a culturing apparatus (culture device 40, Para. [0070], line 3, Fig. 9).  Moreover, Konishi disclose the culturing device 40 comprises an outer tube (conduit 44a, illustrated in Fig. 9) and an inner tube (support tube 44b, also illustrated in Fig. 9).  Further, the inner tube (support tube 44b) is illustrated being in the lumen of the outer tube (conduit 44a), further, Konishi discloses the cell culture device 40 is a double-tube structure, where the conduit 44a (outer tube) and the support tube 44b comprises the double-tube structure of the cell culture device 40, illustrated in Fig. 9 of Konishi and discussed in the rejection above.  
Additionally, Applicant asserts Konishi fails to disclose “the inner tube comprises a suction port”.  However, the suction port (suction port 42e) of Konishi is illustrated in Fig. 9 as being disposed and in communication with the inner tube (conduit 44a).  As initially discussed in the rejection of independent claim 1, the Examiner noted the outer tube corresponds to the conduit 44a and the outer tube corresponds to support tube 44b, which is cited by the Examiner in claim 1-5 of the rejection.  Further, dependent claim 2 is also rejected at least for the reasons discussed above in this section, as well as the rejection above.
Regarding the second paragraph of pg. 6 of Applicant’s arguments, independent claim 3 and the limitation of “an air hole which communicates the lumen of the outer tube with the outside.”  The reference of Konishi discloses an air hole (opening 44h), illustrated in Fig. 9.  Also, Fig. 9 of Konishi illustrates the air hole (opening 44h) is disposed on the outer tube (conduit 44a), discussed above in the rejection, which addressed the amended limitation presented in claims 1, 3, and 4.
Regarding the third paragraph of Applicant’s arguments, which pertains to independent claim 4 of the instant application.  Further, Applicant asserts the reference of Konishi does not disclose “an outer tube and an inner tube inserted in a lumen of the outer tube.”  Konishi et al. disclose the method of the present embodiments is shown to be effective as the cell culturing device for human pluripotent stem cells (Para. [0112], lines 9-10).  Moreover, Konishi disclose the culturing device 40 comprises an outer tube (conduit 44a, illustrated in Fig. 9) and an inner tube (support tube 44b, also illustrated in Fig. 9).  Further, the inner tube (support tube 44b) is illustrated being in the lumen of the outer tube (conduit 44a), further, Konishi discloses the cell culture device 40 is a double-tube structure, where the conduit 44a (outer tube) and the support tube 44b comprises the double-tube structure of the cell culture device 40, illustrated in Fig. 9 of Konishi and discussed in the rejection above.  Also, as discussed above in this section the outer tube corresponds to the conduit 44a and the inner tube corresponds to 44b of Konishi.  Further, Konishi discloses the outer tube (conduit 44a) is a linear member and has a hollow structure (Para. [0072], lines 3-4).  
Additionally, regarding the amended claim limitation of independent claim 4, which recites “an air hole which communicates the lumen of the outer tube with the outside.”  Regarding the latter amended claim limitation, the reference of Konishi discloses an air hole (opening 44h), illustrated in Fig. 9.  Also, Fig. 9 of Konishi illustrates the air hole (opening 44h) is disposed on the outer tube (conduit 44a), discussed above in the rejection.  Further, dependent claim 4, is rejected for the reasons discussed above in this section and as discussed above in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799